211 Ga. 5 (1954)
83 S.E.2d 602
TAYLOR
v.
SMITH.
18638.
Supreme Court of Georgia.
Submitted July 12, 1954.
Decided September 13, 1954.
S. B. Wallace, for plaintiff in error.
Reagan & Ellis, contra.
WYATT, Presiding Justice.
This case arises upon an appeal to the superior court from an award by the State Board of Workmen's Compensation to the defendant in error here. The facts, in so far as need be stated, are as follows: A. G. Smith (defendant in error) was injured at the sawmill of H. M. Taylor. Defendant in error then notified the State Board of Workmen's Compensation of his injury and filed his application for compensation. A hearing was held before a director and an award was made of $20 per week, beginning seven days from the date of the injury for a period not exceeding ten weeks for temporary total disability, and yet, at the expiration of the said ten weeks, $20 per week for 200 weeks for loss of the left arm. The employer then appealed to the superior court, contending that the director erred in various respects. It was also contended that the judgment of the director was unconstitutional, in that it denied the plaintiff in error the right to a trial by jury. It was also contended that "so much of the Workmen's Compensation Act as provides the basis for arriving at the judgment due by defendant to plaintiff, and more particularly that part of Chapter 114-4 pertaining to the method of ascertaining the amount of the judgment, be declared null and void and unconstitutional," for the same reason. The superior court affirmed the award of the director, and to this judgment the employer excepted. Held:
1. A question of constitutional law which is not raised in the tribunal whose judgment is under review, but which is attempted to be raised for the first time on the hearing of an appeal to the superior court from an award of the State Board of Workmen's Compensation, is not properly raised for decision on a writ of error to this court. Burnett v. Burnett, 209 Ga. 353 (72 S.E.2d 459); Smith v. Mayor &c. of Macon, 202 Ga. 68 (42 S.E.2d 128).
2. The other assignments of error do not involve questions over which this court has jurisdiction. The case is, therefore,
Transferred to the Court of Appeals. All the Justices concur.